Citation Nr: 1546348	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-21 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits, calculated in the amount of $705.00, to include the issue of whether the overpayment was properly created.

(By separate decisions, the Board addresses the claims of entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, entitlement to service connection for disability of the third, fourth and fifth fingers of the right hand (claimed as a brachial plexus injury), including as secondary to dislocation of the right (major) shoulder (right shoulder disability), entitlement to an increased rating for a right shoulder disability, rated as 20 percent disabling from November 1, 1998 to June 8, 2006, and as 40 percent disabling from June 9, 2006, and entitlement to an annual clothing allowance.)   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1981 to November 1982.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 determination of the Committee on Waivers and Compromises (Committee) of the VAROIC in Philadelphia, Pennsylvania.  

The RO did not initially certify for appeal the question of whether the overpayment is valid.  After filing his request for a waiver of recovery of that overpayment, however, the Veteran challenged the creation of the debt.  Based on that challenge, in a July 2012 decision, the Board recharacterized this claim and remanded it to the RO for initial consideration of the matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Both components of this claim are now properly before the Board for appellate review.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in May 2015.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the physical claims file, but both electronic records.   

In numerous written statements submitted since 2010 and most recently during his May 2015 hearing, the Veteran claims that, as an alternative to a waiver of recovery of the debt at issue in this appeal, he is seeking to work out a payment plan of $20.00 monthly to mitigate any undue hardship that will result from repaying the debt.  There is some indication in the record that the Veteran's family has since paid the debt in full, but regardless, the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action, including, if necessary, obtaining the Veteran's clarification.  


FINDINGS OF FACT

1.  The Veteran was receiving VA compensation benefits at the 10 percent rate for over a decade while incarcerated.  

2.  From December 1, 2008 to February 28. 2010, while still incarcerated, VA overpaid the Veteran $47.00 monthly, which resulted in an overpayment of $705.00.  

3.  At the time the Veteran received these payments, he knew he was not legally entitled to the increased rate of payments.  

4.  The Veteran was free from fraud, misrepresentation and bad faith in the creation of the overpayment. 

5.  VA was at fault in the creation of the overpayment. 

6.  The Veteran was at fault for continuing to accept excess VA benefits to which he knew he was not entitled. 

7.  Recovery of the overpayment would not defeat the purpose or objective for which the benefits were intended.  

8.  The Veteran did not relinquish a valuable right or change his position in reliance on the erroneously paid benefits. 

9.  Collection of the debt would not deprive the Veteran of basic necessities by causing undue financial hardship.


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits, calculated in the amount of $705.00, was properly created.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. 
§ 3.665 (2015). 

2.  The recovery of an overpayment of VA compensation benefits, calculated in the amount of $705.00, would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Here, however, the VCAA is inapplicable, pertinent to a different chapter of Title 38 than that which governs claims for waivers of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, the Board need not discuss whether VA complied with the duties the VCAA requires.  

II.  Analysis of Claim 

The RO first awarded the Veteran service connection for disability, then rated 0 percent disabling, in an October 1983 rating decision.  In 1986, the Veteran was convicted of a felony and incarcerated.  Effective November 1, 1998, the RO increased the Veteran's disability rating to 20 percent, ensuring his receipt of VA compensation benefits, but at a 10 percent rate, based on his status as an incarcerated felon.  Thereafter, effective August 2004 and June 2006, respectively, the RO increased the Veteran's disability rating to 50 and 60 percent.  As the Veteran remained incarcerated during this time period, he continued to receive such benefits at a 10 percent rate.  From December 1, 2008 to February 28, 2010, VA overpaid the Veteran $47.00 monthly (i.e. $170.00 monthly, rather than the 10 percent rate of $123.00 monthly).  In March 2010, VA realized its error and retroactively reduced the Veteran's monthly benefits to $123.00, thereby resulting in an overpayment of $705.00.  The issue now before the Board is whether this overpayment was properly created, and if so, whether the Veteran is entitled to a waiver of recovery of the overpayment.

A.  Creation of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  To establish that an overpayment was improperly created or that a debt is invalid, one must submit evidence showing that he or she was legally entitled to the VA compensation benefits at issue, or, if not, that VA was solely at fault for the erroneous payment of the excess benefits.  

The Veteran in this case does not assert that he was entitled to the excess VA compensation benefits paid from December 1, 2008 to February 28, 2010.  Rather, in a written statement received in March 2010, he acknowledged that he had been overpaid for 14 months.  Indeed, given his incarceration for conviction of a felony, during the time period in question, he was limited to receiving his VA compensation benefits at the 10 percent rate.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  

Specifically, a VA beneficiary who is incarcerated for a period in excess of sixty days for conviction of a felony shall not be paid compensation in excess of a specified amount for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  If the incarcerated veteran has a disability rated at 20 percent or greater, compensation during incarceration is payable at the rate of 10 percent pursuant to 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d)(1).  The Veteran is charged with constructive knowledge of these provisions and all other governmental laws and regulations.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (holding that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations); see Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]regulations or of the hardship resulting from innocent ignorance"). 

According to written statements he and his representative submitted in March 2010, July 2011, December 2012, January 2013 and March 2015, and his May 2015 hearing testimony, the overpayment at issue in this case exists solely because of VA error.  In 2009, the Veteran allegedly tried to correct the overpayments by contacting VA's General Counsel (GC) for an explanation (required special permission by prison officials); he thought the excess benefits might represent a clothing allowance, for which he had applied.  The Veteran initially contended that GC never addressed his inquiries and then denied his claim for a clothing allowance, a decision he appealed.  He subsequently contended that GC assured him the benefit amounts were correct.  

The Veteran further contends that he wrote numerous letters advising VA that he was receiving excess benefits.  Again, he initially contended that VA ignored his letters, but during his hearing, testified that a VA representative assured him the benefit amounts were correct.  The Veteran argues that the overpayment should be forgiven because: (1) He tried to correct the excess payments; (2) VA has a long, significant history of ignoring his correspondence; (3) VA has admitted the overpayment did not result from misconduct, fraud, action or inaction on his part; and (3) It represents a simple mistake or clerical error on VA's Part.  

In the December 2012 letter, the Veteran alternatively argues that, under 38 U.S.C.A. § 5313(a)(1), the amount of payments are restricted and because VA paid the Veteran an excess amount, the excess does not represent "benefits" under the law.  Based on the fact that the excess was not lawfully paid, he claims that there is no validly created debt or lawful obligation to repay a debt.   

The Veteran is correct that the provisions of 38 U.S.C.A. § 5313(a)(1) limit the amount of compensation payable to a veteran incarcerated for a felony.  Here the Veteran received benefits in excess of the amount allowable by law and, as such, it is understandable that he would consider such benefits unlawfully paid, albeit to his benefit.  Neither these nor any other statutory or regulatory provision, however, excuse repayment of the excess based on the Veteran's argument.  Although on occasion, VA might err in paying excess benefits, an error resulting in an overpayment, there are other provisions and case law, noted above, specifically governing the action that should be taken in response, including involving a beneficiary's obligation to repay the debt.  

The question thus remaining is whether the debt in this case may be considered invalid based on sole VA error, as alleged.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither his action nor inaction may have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997).  When an overpayment results from the payment of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA by the recipient of the erroneous award.  Erickson v. West, 13 Vet. App. 495, 499 (2000).  

The Veteran admits that he initially had knowledge of the erroneous payments, but also points out that, after trying to advise VA and GC of such payments, they assured him the payments were valid.  If such were truly the case, an argument could be made for finding that VA's and GC's assurance obviated the Veteran's prior knowledge.  Such an argument does not prevail here, however, as the Board does not find credible the Veteran's contention that he notified VA of the excess payments.  

First, the Veteran's written statements regarding this matter are internally inconsistent, indicating initially that VA and GC ignored his notice, later claiming that they acknowledged the notice but informed him he was being properly paid.  Second, despite the record including an extensive amount of correspondence and contacts between the Veteran and both VA and GC, none prior to March 2010 mentions the excess payments.  (In a written statement received in March 2010, after being informed of the overpayment, the Veteran requested immediate reduction of his benefits.)  As the Veteran claims he notified VA on numerous occasions regarding the excess payments, it seems highly unlikely VA lost, misplaced and/or failed to file all of the correspondence and reports of contacts reflecting such notice.  

As alleged, the record shows that after the Veteran filed a claim for a clothing allowance, there was some initial confusion as to whether the claim had been decided.  The record also shows that the Veteran has a history of frequently corresponding with VA, sometimes without receiving a prompt response.  As a result, the Veteran filed Writs of Mandamus in an attempt to spur action, the records of which refrain from mentioning any receipt of excess compensation benefits.  The Board does not doubt that the Veteran contacted VA and/or GC on multiple occasions, including during the pertinent time period at issue; however, there is no evidence of record substantiating the claim that any such contact involved him notifying VA of the erroneously paid benefits.    

In any event, even assuming VA and/or GC inaccurately informed the Veteran that he was entitled to the excess benefits, thereby inspiring the argument noted above, such erroneous advice would not create any legal right to the excess benefits the Veteran received.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded). 

Sole administrative error on VA's part may not be used to negate the validity of a debt when the Veteran knew or had cause to know that excess benefits were received in error.  Here, the Veteran had actual knowledge that he had received excess benefits and, as such, the Board finds the creation of the overpayment proper.  

B.  Waiver of Overpayment

In March 2010, July 2011, December 2012, January 2013 and March 2015 written statements and during his May 2015 hearing, the Veteran contended that the recovery of the overpayment should be waived because it would cause him and his family undue financial hardship.  Allegedly, his VA compensation is his sole source of income as the prison does not provide him payment for disability.  He pointed out that, despite being incarcerated, he has monthly bills he must pay, including for personal hygiene items, medical devices and copayments, and clothing adjusted to compensate his medical devices.  He also contended that the debt is not due to misconduct, fraud or fault on his part and that recovery would nullify the objective for which the benefits were intended.  He alternatively argued that the amount of money VA has spent to fight his waiver request far exceeds the amount of the debt and, based on that, recovery of the overpayment should be waived.  

A finding of fraud, misrepresentation or bad faith precludes a grant of a waiver of recovery of an overpayment.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. 
§ 1.963(a) (2015).  Here, the Veteran did not act fraudulently or with bad faith and did not misrepresent himself to obtain the excess benefits at issue in this appeal.  Waiver of recovery of the resulting overpayment is thus not precluded. 

The question remaining is thus whether, under 38 U.S.C.A. § 5302(a) (West 2014),  recovery of the overpayment would be against the principles of equity and good conscience.  See also 38 C.F.R. § 1.963(a), 1.965(a) (2015).  The standard of "equity and good conscience" is to be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The elements to be considered when applying the standard include: the fault of the debtor, the fault of VA, whether recovery would nullify the objective for which benefits were intended, whether failure to make restitution would result in unfair gain to the debtor, whether the debtor relinquished a valuable right or changed his position by reason of having relied on the erroneous benefits, and whether collection would deprive the debtor and his family of basic necessities by causing undue hardship.  38 C.F.R. § 1.965(a). 

In this case, after paying the Veteran, an incarcerated felon, VA compensation benefits at the 10 percent rate for in excess of a decade, VA began paying him benefits at a higher rate.  Specifically, from December 1, 2008 to February 28. 2010, VA overpaid the Veteran $47.00 monthly ($170.00 monthly, rather than the 10 percent rate of $123.00 monthly), which resulted in an overpayment of $705.00.  VA, not the Veteran, was at fault for paying these excess benefits.  The Veteran alleges he notified VA that he was receiving excess benefits, but as indicated above, there is no evidence of record to substantiate this allegation.  Accordingly, although the Veteran was not at fault in initially receiving the benefits, he was at fault in subsequently accepting such benefits month after month for more than a year, knowing he was not entitled thereto.  

Paying VA compensation benefits to a veteran incarcerated for a felony at the 10 percent rate ensures that the veteran is provided some support while jailed and unable to work.  In this case, recovery of the overpayment would not defeat the purpose or objective of such payments as the Veteran still received the benefits to which he was initially entitled - disability compensation at the 10 percent rate.  Rather, the Veteran and his family were unjustly enriched, having received an amount of benefits exceeding the allowable rate.   

There is no evidence that the Veteran relinquished a valuable right or incurred a legal obligation as a result of his reliance on the excess benefits.  The Veteran remained incarcerated during the time period in question, which means, at that time, very little changed in his life, let alone involving any reliance on the $750.00.  The only possible action taken by the Veteran with regard to the mistakenly issued VA compensation benefits was utilizing them for prison-related items, such as clothing and hygiene products.  Essentially, this simply shifted debt to an alternative creditor, VA. 

The Veteran contends that he would suffer financial hardship were he forced to repay the debt at issue in this case.  Indeed, according to a VA Form 20-5655 (Financial Status Report) (FSR) dated December 2012, the Veteran's budget is tight with income exceeding expenses by a mere $18.20.  Allegedly, this money is used for medical care, clothing, hygiene items, and postage and writing supplies.  He reported no current debts and cash on hand of $45.00.  He indicated that he would be willing to pay $20.00 monthly toward his debt to avoid undue hardship.  

Under 38 C.F.R. § 1.965(a), undue hardship exists when collection of a debt would deprive a debtor or his family of basic necessities.  According to this definition, repayment would not cause the Veteran undue hardship.  Being incarcerated, he receives all basic necessities of life, including shelter, food, water and clothing, the latter of which he declines.  

The Veteran has not explained how any repayment would deprive his family of basic necessities.  The record suggests that it is they who already paid the debt in full, obviating any need for a payment plan.  Regardless, even assuming otherwise, if it would cause the alleged hardship, he could offer them the same compromise he is offering VA - $20.00 monthly from his continuing VA compensation benefits. 

Having considered the aforementioned elements collectively and having accorded greater weight to the elements of fault, unjust enrichment and financial ability to repay the debt, the Board concludes that recovery of the overpayment of $705.00 would not be against the principles of equity and good conscience.  The evidence thus does not support a waiver of recovery of that overpayment.  



ORDER

A waiver of recovery of a properly created overpayment of VA compensation benefits, calculated in the amount of $705.00, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


